State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   517401
________________________________

In the Matter of JOHN MARTINEZ,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Garry, Egan Jr. and Clark, JJ.

                             __________


     John Martinez, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding to challenge a disciplinary determination finding him
guilty of drug use. The Attorney General has advised this Court
that the determination at issue has been administratively
reversed, all references thereto expunged from petitioner's
institutional record and the mandatory surcharge refunded to his
inmate account. Petitioner has thus received all the relief to
which he is entitled and, as such, the petition is dismissed as
moot (see Matter of Herring v Prack, 118 AD3d 1200 [2014]; Matter
                              -2-                  517401

of Hughes v Venettozzi, 117 AD3d 1248, 1248-1249 [2014]).

      Peters, P.J., Lahtinen, Garry, Egan Jr. and Clark, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court